Citation Nr: 1641785	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  13-16 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a rash on both legs.

2.  Entitlement to service connection for seasonal rhinitis.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for decreased vision.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for periostitis of the feet.

7.  Entitlement to service connection for plantar fasciitis.

8.  Entitlement to service connection for a right shoulder and arm disorder.

9.  Entitlement to service connection for a left shoulder and arm disorder.

10.  Entitlement to service connection for a right knee disorder.

11.  Entitlement to service connection for a left knee disorder.

12.  Entitlement to service connection for Type II diabetes mellitus.

13.  Entitlement to service connection for a heart disorder.

14.  Entitlement to service connection for left ear hearing loss.

15.  Entitlement to service connection for tinnitus.

16.  Entitlement to service connection for an anxiety disorder.

17.  Entitlement to service connection for hypertension.

18.  Entitlement to service connection for kidney disease.

19.  Entitlement to service connection for residuals of multiple strokes.

20.  Entitlement to service connection for erectile dysfunction.

21.  Entitlement to service connection for recurrent urinary tract infections (UTIs).

22.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Robert P. Newman, Attorney at Law



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) from August 1976 to December 1976 and with the Army National Guard Reserves from March 2000 to March 2002.

The Appellant's claims come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in St. Petersburg, Florida, currently has jurisdiction over the claims.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Appellant's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In a July 2010 rating decision, the AOJ denied the claims of entitlement to service connection for a rash on both legs, seasonal rhinitis, and sinusitis.  In September 2010, the Appellant filed a Notice of Disagreement (NOD), appealing the denials.  To date, the AOJ has not issued a Statement of the Case (SOC) in response to the Appellant's NOD.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2015).  Thus, a remand for issuance of an SOC is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding the remaining claims, in his June 2013 Substantive Appeal (on VA Form 9), the Appellant requested a Board hearing at the local RO (Travel Board hearing).  The Appellant was scheduled for a hearing in September 2016.  In August 2016, the Appellant and his representative requested that the Board hearing be rescheduled.  To date, the Appellant has not been rescheduled for his clearly requested Board hearing.  Thus, a remand is required in order to afford the Appellant his clearly requested Board hearing at the local RO in St. Petersburg, Florida.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Appellant and his representative a SOC concerning the claims of:  (1) entitlement to service connection for a rash on both legs; (2) entitlement to service connection for seasonal rhinitis; and, (3) entitlement to service connection for sinusitis.  The SOC should include citations to all relevant laws and regulations pertinent to these claims.  Also advise the Appellant and his representative of the time limit in which they may file a Substantive Appeal (VA Form 9 or equivalent statement) to "perfect" an appeal to the Board concerning these additional claims.  38 C.F.R. § 20.302(b) (2015).  If, and only if, the Appellant perfects a timely appeal of these additional claims should the AOJ return the claims to the Board for further appellate consideration.


2.  Schedule the Appellant for a Board hearing at the local RO in St. Petersburg, Florida, before a Veterans Law Judge on the following issues:  (1) entitlement to service connection for decreased vision; (2) entitlement to service connection for headaches; (3) entitlement to service connection for periostitis of the feet; (4) entitlement to service connection for plantar fasciitis; (5) entitlement to service connection for a right shoulder and arm disorder; (6) entitlement to service connection for a left shoulder and arm disorder; (7) entitlement to service connection for a right knee disorder; (8) entitlement to service connection for a left knee disorder; (9) entitlement to service connection for Type II diabetes mellitus; (10) entitlement to service connection for a heart disorder; (11) entitlement to service connection for left ear hearing loss; (12) entitlement to service connection for tinnitus; (13) entitlement to service connection for an anxiety disorder; (14) entitlement to service connection for hypertension; (15) entitlement to service connection for kidney disease; (16) entitlement to service connection for residuals of multiple strokes; (17) entitlement to service connection for erectile dysfunction; (18) entitlement to service connection for recurrent UTIs; and, (19) entitlement to service connection for a back disorder.  Provide the Appellant and his representative reasonable advance notice of the date, time, and location of the hearing.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







